460 F.2d 1063
GREENVILLE SHIPBUILDING CORP. et al., Plaintiffs-Appellants,v.The HARTFORD ACCIDENT & INDEMNITY COMPANY, Defendant-Appellee.
No. 71-3629.
United States Court of Appeals,Fifth Circuit.
June 20, 1972.

J. Murray Akers, Robertshaw, Merideth & Swank, Greenville, Miss., for plaintiffs-appellants.
James L. Robertson, Greenville, Miss., for defendant-appellee.
Before WISDOM and INGRAHAM, Circuit Judges, and BOOTLE, District Judge*.
PER CURIAM:


1
We are in agreement with the well reasoned opinion of the district court, Greenville Shipbuilding Corp. v. Hartford Acc. & Ind.  Co., 334 F. Supp. 1228 (1971), and its judgment is affirmed.



*
 Hon.  W. A. Bootle, U. S. District Judge, sitting by designation